                           IN THE
                UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS
                      EASTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )    No. 19-CR-916
      v.                              )
                                      )    Judge John J. Tharp
OTHO HARRIS                           )

                 MOTION TO WITHDRAW AS COUNSEL

      OTHO HARRIS, by the Federal Defender Program and its attorney,

Daniel P. McLaughlin, respectfully submits this motion requesting that the

Court enter an order permitting Mr. McLaughlin to withdraw as counsel for

Mr. Harris. Should the Court order the appointment of substitute counsel, a

lawyer from the Federal Defender Program’s panel will be available to enter

an appearance.

      1. Mr. Harris is charged with arson, in violation of 18 U.S.C. § 844(i).

R. 11. He was arrested on December 6, 2019, and was later denied bond

following a contested detention hearing on December 11, 2019. R. 3, 8-10.

Counsel was appointed to represent Mr. Harris on the date of his arrest. R. 3.

      2. On June 15, 2020, the Court entered an order permitting Mr.

Harris additional time to file pretrial motions. A status hearing is scheduled

for July 15, 2020. R. 35.
      3. On June 23, 2020, counsel received the attached pro se filing from

Mr. Harris. In summary, Mr. Harris requests substitution of counsel. Exh. 1

at 3, 5-7.

      4. The attached exhibit makes it clear that there is an irreconcilable

conflict between counsel and Mr. Harris and that Mr. Harris does not have

the necessary trust and confidence in his counsel. Without divulging

privileged communications, counsel’s ability to advise Mr. Harris has been

damaged beyond repair. As a result, counsel seeks the Court’s leave to

withdraw so that Mr. Harris may receive the benefit of a new attorney.

      Wherefore, for the reasons stated above, it is respectfully requested

that the Federal Defender Program and Mr. McLaughlin be permitted to

withdraw as appointed counsel and that Mr. Harris be appointed new counsel

from the Federal Defender panel.

                                       Respectfully requested,

                                       FEDERAL DEFENDER PROGRAM
                                       John F. Murphy,
                                       Executive Director

                                    By: s/ Daniel P. McLaughlin
                                           Daniel P. McLaughlin
                                           Counsel for Otho Harris
Daniel P. McLaughlin
FEDERAL DEFENDER PROGRAM
55 E. Monroe, Suite 2800
Chicago, IL 60603
312/621-8300
Exhibit 1   Otho Harris’s pro se motion for substitution
            of counsel
